Exhibit 10-AAvv

 

TECH DATA CORPORATION

EXECUTIVE INCENTIVE BONUS PLAN

(Approved by Shareholders on June 5, 2007)

 

Purpose:

   The Executive Incentive Bonus Plan (“Plan”) governs the payment of cash
bonuses to the Company’s named executive officers and all other Section 16
officers (“Executives”). This Plan provides for the payment of annual cash
bonuses following the close of each fiscal year based on the achievement of
specified performance goals. Eligibility:    Executives selected by the
Compensation Committee. Except as otherwise provided in this Plan, only those
Executives who are actively employed by the Company through the last day of the
fiscal year (“Participants”) are eligible to participate in this Plan.
Administration:   

The Plan is administered by the Compensation Committee. The Compensation
Committee shall designate employees eligible to receive bonuses, and shall
determine specific bonus targets within the criteria established in this Plan,
achievement, and how and when bonuses will be paid. The Compensation Committee
shall interpret and apply the Plan and may make adjustments or changes to
bonuses at any time at its discretion. All decisions made by the Compensation
Committee shall be final.

 

Bonuses for the Chief Executive Officer will be recommended by the Compensation
Committee to the independent members of the Board of Directors for approval.

Performance Period:    The Plan’s performance period commences and ends
concurrent with the Company’s fiscal year (the “Performance Period”). Process:
  

Within ninety days of the start of each fiscal year, the Compensation Committee
shall designate which of the performance criteria set forth in this Plan will be
used and shall establish specific performance targets under which a bonus could
be paid to a Participant, the appropriate weight of each performance target, and
the range to measure satisfaction or achievement, in whole or in part, of the
performance targets. Relevant measures are determined based on the Participant’s
span of influence, responsibility, and such other factors the Compensation
Committee deem relevant to motivate and retain Participants.

 

At the end of the performance period, the Compensation Committee shall evaluate
the extent to which the specific performance targets were attained and make
individual awards based on performance against the pre-established goals. The
maximum annual individual award allowed under this Plan is $4,000,000.



--------------------------------------------------------------------------------

Performance Criteria:

   The Compensation Committee shall select one, or any combination, of the
following performance criteria as the Committee deems appropriate: (i) earnings
per share; (ii) net income; (iii) return on sales; (iv) total shareholder
return; (v) return on assets; (vi) economic value added; (vii) cash flow; (viii)
return on equity; (ix) return on capital employed; (x) operating income on a
country, regional, worldwide or consolidated basis; (xi) operating income
percentage on a country, regional, worldwide or consolidated basis; (xii) cash
days; (xiii) revenue growth; (xiv) contribution margin; (xv) non-GAAP measure of
any of these performance criteria as more specifically defined by the Committee;
and (xvi) achievement of other explicit strategic objectives or milestones.
Performance Payouts:    The performance – payout relationships for performance
measures are set by the Compensation Committee. The payout may be increased in
accordance with pre-established ratios if established targets are exceeded, or
conversely, if established targets are not met, the payout may be reduced to
zero. In addition, the Compensation Committee may, at any time in its absolute
discretion, decrease the payout to be made under this Plan to any Participant.
Compensation Changes:    Target incentives consist of non-discretionary awards
and are calculated as a percentage of base salary. Changes to base salary during
the year, other than annual merit increases, impact the related target incentive
on a prorated basis using days remaining in the fiscal year in the numerator and
total days in the fiscal year in the denominator. Payments:    Payments are
provided in a single cash payment following the annual approval of achievement
of the bonus targets by the Compensation Committee, or as otherwise approved by
the Compensation Committee. Payments in the Event of:   

Death:

   In the event a Participant dies during the Performance Period, the Company
will pay the Participant’s target incentive to the Participant’s beneficiary as
indicated in the employer paid basic life insurance coverage. Payment will be
made concurrent with all other payments under the Plan.

Disability:

   In the event a Participant is terminated due to an inability to return from
an approved leave under the Company’s Short-Term Disability Plan, the Company
will pay the Participant’s target incentive to the Participant prorated based on
date of separation. Payment will be made concurrent with all other payments
under the Plan.



--------------------------------------------------------------------------------

Severance:

   In the event a Participant’s employment is involuntarily terminated, a
Participant’s eligibility for a payout under this Plan will be determined under
the terms of the Executive Severance Plan.

Reduction in Force:

   In the event a Participant is terminated as part of a reduction in force, a
Participant’s eligibility for a payout under this Plan will be determined under
the terms of the Executive Severance Plan.

Voluntary Resignation:

   In the event a Participant voluntarily resigns, the Participant will receive
no payout under this Plan.

Termination For Cause:

   In the event a Participant is terminated for cause, the Participant will
receive no payout under this Plan. 162(m):    It is the intention that the Plan
be administered to comply with Section 162(m) of the Internal Revenue Code, as
it may be modified from time to time. However, the Compensation Committee may
decide to set a target bonus or make a bonus award that does not qualify under
Section 162(m).

Termination and Amendments:

   The Compensation Committee may amend or terminate this Plan in any manner and
at any time. This Plan does not preclude the Company from adopting or continuing
other compensation arrangements that may apply generally or may apply only in
specific cases.